                  Case 2:20-cv-00652-MJP Document 35 Filed 12/07/20 Page 1 of 2



 1                                                                     The Honorable Marsha J. Pechman
 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7

 8   FAYSAL A. JAMA, on behalf of himself and
     all others similarly situated,
 9
     Plaintiff,                                             Case No. 2:20-cv-00652-MJP
10
     v.
11                                                          AMENDMENT TO STIPULATED
     STATE FARM FIRE AND CASUALTY                           PROTECTIVE ORDER
12   INSURANCE COMPANY,

13   Defendant.
14           The Court’s Stipulated Protective Order (Dkt. No. 28) is hereby amended so that Paragraph
15   3 of the Stipulated Protective Order is deleted and replaced with the following:
16           3.       The disclosure of Confidential Information is restricted to Qualified Persons.
17   “Qualified Persons,” as used herein, means: the Parties to this pending Lawsuit, captioned Jama
18   v. State Farm Fire and Casualty Co., Case No. 2:20-cv-00652-MJP (W.D. Wash.); their respective
19   counsel; counsel’s staff; expert witnesses; outside service-providers and consultants providing
20   services related to document and ESI processing, hosting, review, and production; the Court; other
21   court officials (including court reporters); the trier of fact pursuant to a sealing order as provided
22   in paragraph 16 below; any person who wrote or received the document, ESI, or other material in
23   the ordinary course of employment or agency; the Parties to the lawsuit captioned Ngethpharat v.
24   State Farm Mutual Automobile Insurance Co., Case No. 2:20-cv-00454-MJP (W.D. Wash.), their
25   respective counsel, counsel’s staff, and expert witnesses; and any person so designated pursuant
26   to paragraph 4. If this Court so elects, any other person may be designated as a Qualified Person
     by order of this Court, after notice to the Parties.
     Amendment to Stipulated Protective                 1                  BETTS PATTERSON & MINES, P.S.
     Order                                                                         701 Pike Street, Suite 1400
     Case No. 2:20-cv-00652-MJP                                                     Seattle, WA 98101-3927
                                                                                             P. 206.268.8652
               Case 2:20-cv-00652-MJP Document 35 Filed 12/07/20 Page 2 of 2



 1

 2           DONE and ORDERED this 7th day of December, 2020.
 3

 4                                              _____________________________
 5

 6

 7
                                                A
                                                The Honorable Marsha J. Pechman
 8                                              UNITED STATES DISTRICT JUDGE
     Presented by:
 9
     s/ Peter W. Herzog
10
     Peter W. Herzog III (pro hac vice)
11   Wheeler Trigg O’Donnell LLP
     211 N. Broadway, Suite 2825
12   St. Louis, Missouri 63102
     Phone:      314.326.4128
13   Fax:        303.244.1879
14   Email:      pherzog@wtotrial.com

15   Eric L. Robertson (pro hac vice)
     Wheeler Trigg O’Donnell LLP
16   370 17th Street, Suite 4500
     Denver, Colorado 80202-5647
17   Phone:      303.244.1842
     Fax:        303.244.1879
18
     Email:      robertson@wtotrial.com
19
     s/ Matthew Munson
20   Joseph D. Hampton, WSBA #15297
     Matthew Munson, WSBA #32019
21   Betts, Patterson & Mines, P.S.
     One Convention Place
22   701 Pike Street, Suite 1400
23   Seattle, WA 98101-3927
     Phone:       206.292.9988
24   Fax:         206.343.7053
     Email:       jhampton@bpmlaw.com
25                mmunson@bpmlaw.com
26   Attorneys for Defendant


     Amendment to Stipulated Protective        2                BETTS PATTERSON & MINES, P.S.
     Order                                                              701 Pike Street, Suite 1400
     Case No. 2:20-cv-00652-MJP                                          Seattle, WA 98101-3927
                                                                                  P. 206.268.8652
